Title: John G. Gamble to Thomas Jefferson, 20 July 1813
From: Gamble, John G.
To: Jefferson, Thomas


           Sir. Richmond July 20th 1813
          My apology for giving you the trouble of reading this letter, is, that I have purchased of Mr David Higgenbotham the lott conveyed to him by you.
          In your deed of conveyance the lott is said to be bounded “on the North Western side, by the Common laid off as a road from Shockoe Warehouse to the River Wharf. The South Western side bounded by a Common towards the River.” Both of these Commons, are claimed as individual property; but the claim upon that on the South Western side may be easily set aside.
          The fact of the North Western side of the lott, being, or not being, upon a Common, will make an incalculable difference in its value. The Common upon that side is claimed by Colo Jno Mayo, under a deed executed in 1781 by Colo Byrd to James Lyle. d I understand that your purchase from the late Colo Byrd, was in 1774, but have not been able to find, in any of the offices kept in this City, a record of the deed from to you, from Colo Byrd or his Trustee. If that deed shall prove to be of pr date prior to 1781, my right of Common will be established.
          If it is within your recollection, I will esteem it a singular favor, that you inform me of the date of your deed, & where I will find it recorded.
          Very respectfully Your Mo. Ob Servt John G Gamble
        